Citation Nr: 0400278	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  95-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.	Entitlement to an increased rating for residuals of 
cervical spine fractures currently evaluated as 30 
percent disabling.  

2.	Entitlement to an increased rating for chronic pain 
syndrome, currently evaluated as 30 percent disabling.  

3.	Entitlement to an increased rating left homonymous 
hemianopsia, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating action by the 
RO that denied service connection for tinnitus and hearing 
loss as secondary to the veteran's service connected cervical 
spine disability, and also denied an evaluation in excess of 
30 percent for post-traumatic chronic brain syndrome, an 
evaluation in excess of 20 percent for homonymous 
hemianopsia, and an evaluation in excess of 10 percent for 
residuals of a status post cervical spine disability.  In 
December 1994 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

In a July 1999 decision the Board noted that the veteran's 
claim for service connection for hearing loss had been 
previously denied in an unappealed and final rating decision 
of May 1971.  The Board found that no new and material had 
been submitted to reopen the previously denied claim for 
service connection for a right ear hearing loss and that new 
and material evidence had been submitted to reopen a claim 
for left ear hearing loss.  The Board thereupon remanded the 
issue of entitlement to service connection for a left ear 
hearing loss, and also remanded the issue of service 
connection for tinnitus, and the issues of increased ratings 
for the veteran's cervical spine disability, post-traumatic 
stress disorder, and homonymous hemianopsia. 

In a rating action in April 2003, the RO granted service 
connection for hearing loss in the left ear, and tinnitus.  
The RO also increased the evaluation for the veteran's 
service connected cervical spine disability to 30 percent 
disabling, effective November 12, 1992.  In addition, the RO 
recharacterized the veteran's post-traumatic brain syndrome 
as chronic pain syndrome and continued the 30 percent 
disability rating for this disability under the provisions of 
38 C.F.R. § 4.130, Diagnostic Coe 9422.  The 20 percent 
rating for service connected left horonymous hemianopsia was 
also confirmed and continued. 

For reasons discussed below, the issues at issue in this 
appeal will be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Initially, the Board notes that the VA is required to 
specifically inform the claimant of the evidence needed to 
substantiate the claim, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002) (VCAA notice).  In April 
2002, RO has provided the veteran with this notice in regard 
to his claims for increased ratings for his chronic pain 
syndrome and his eye disability.  He was not provided with 
this notice in regard to the claim for an increased rating 
for his cervical spine disability.  

In regard to the veteran's claim for an increased rating for 
his chronic pain syndrome, as well as his claim for an 
increased rating for his cervical spine disorder, the Board 
notes that on neurological, psychiatric and orthopedic 
examinations conducted in January 2003, he reported regular 
therapy for chronic neck pain, at a VA medical facility.  
However, the claims folder contains no treatment records 
dated subsequent to April 2002.  Records reflecting 
subsequent treatment for chronic pain should also be obtained 
prior to further appellate consideration of the issues of 
increased ratings for the veteran's cervical spine and 
chronic pain disabilities.  

In regard to the issue of entitlement to an increased rating 
for left homonymous hemianopsia, the Board notes that the 
veteran was afforded a VA eye examination in January 2003.  
At the conclusion of this examination the examiner stated, 
essentially, that whether the veteran had a homonymous 
hemianopsia could only be determined by a more detailed 
visual field evaluation where quantitative measurement could 
be performed.  It was recommended that the veteran undergo an 
automated static visual field examination such as the 
Humphrey field master.  Such an automated static field 
examination has not been conducted.  VA is obligated to 
provide specialized examinations and testing recommended by 
an examining physician.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a VCAA 
notice letter regarding the claim for an 
increased rating for residuals of 
cervical spine fractures.  

2.  The RO should obtain all clinical 
records documenting the veteran's pain 
therapy at the VA Medical Center in Long 
Beach, California, subsequent to April 4, 
2002.  All records obtained should be 
associated with the claims folder.  

3.  The veteran should be afforded an 
automated static visual field examination 
to determine whether he has homonymous 
hemianopsia in his left eye.  When this 
examination has been completed the report 
of same should be associated with the 
claims folder and submitted to Henry E. 
Ullman, M.D., the physician who conducted 
the VA eye examination of January 7, 
2003, for his review and for further 
comment on the nature of the veteran's 
left eye disability.  If Dr. Ullman is 
unavailable, another physician may review 
the claims folder and provide the 
necessary opinions.

4.  The RO should readjudicate the 
claims.  If the benefits sought continue 
to be denied, the RO should issue a 
supplemental statement of the case. The 
case should then be returned to this 
Board for further appellate consideration 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



